Title: From Thomas Jefferson to Thomas Munroe, 24 November 1808
From: Jefferson, Thomas
To: Munroe, Thomas


                  
                     Nov. 24. 08.
                  
                  Th: Jefferson incloses to mr Monroe mr Duval’s opinion on the sale of the city lots under the decree in Chancery. considering that there are three parties in this case, 1. the Debtor 2. the US. as privileged creditor, 3. the residuary creditors, the only chance to avoid sacrificing all three of the parties is to obtain the consent of all three to have the sales opened and adjourned from time to time so as best to consult the interests of all. care must be used however to obtain effectively the consent of the residuary creditors, that we may run no risk of making ourselves liable to them by acting without their consent. at the first session of the court, or the earliest moment practicable, this proceeding should be placed under the sanction & government of the court.
               